Citation Nr: 1545329	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  03-26 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the thoracolumbar spine.

2. Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

3. Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel
INTRODUCTION

The Veteran had active service from September 1972 to March 1975, from February 1979 to March 1982, from September 1984 to January 1987, and from September 1990 to June 1991. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision, which granted service connection for degenerative disc disease of the thoracolumbar spine, rated 10 percent disabling, effective December 13, 2004 (the date of claim).  

In October 2011, the Board, in pertinent part, remanded the claim for an increased rating for degenerative disc disease of the thoracolumbar spine.  Upon return, the Board denied the claim in a February 2013 decision.  The appellant appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an April 2014 memorandum decision the Court vacated and remanded the February 2013 decision as it pertained to the claim for an initial rating in excess of 10 percent for degenerative disc disease of the thoracolumbar spine.  The case now is returned to the Board for disposition in compliance with the directives specified in the memorandum decision.  

The Veteran filed an application for entitlement to a TDIU in July 2015.  Also, the VA examinations reveal that the Veteran's service-connected conditions impact his ability to work.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  As the Veteran's claim for entitlement to a TDIU was received during his appeal on the issue of entitlement to an increased rating for degenerative disc disease of the thoracolumbar spine, the issue of entitlement to a TDIU is before the Board.

The issue of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. Prior to August 25, 2015, the Veteran's degenerative disc disease of the thoracolumbar spine was not shown to be manifested by forward flexion of the thoracolumbar spine limited to 60 degrees or less or combined range of thoracolumbar motion of 120 degrees or less; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis is not shown; incapacitating episodes as defined by the rating schedule are not shown; neurologic symptoms warranting a separate rating are not shown; and the spine is not ankylosed.

2. As of August 25, 2015, the Veteran's degenerative disc disease of the thoracolumbar spine is shown to be manifested by forward flexion of the thoracolumbar spine limted to 60 degrees.  The spine is not fixed in a position warranting a finding of ankylosis.  


CONCLUSIONS OF LAW

1. Prior to August 25, 2015, the criteria for an initial evaluation in excess of 10 percent for degenerative disc disease of the thoracolumbar spine are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243 (2015). 

2. As of August 25, 2015, the criteria for an evaluation of 20 percent, but no greater, for degenerative disc disease of the thoracolumbar spine are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2015). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Duty to Assist

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006). 

As the May 2009 rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, VCAA notice has served its purpose, and its application is no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91   (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The January 2010 Statement of the Case (SOC) provided notice on the "downstream" issues of entitlement to increased initial ratings; and the November 2012 Supplemental SOC (SSOC) readjudicated the matters after the Veteran and his attorney had an opportunity to respond.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond or otherwise supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). 
With respect to the duty to assist in this case, all of the Veteran's available service treatment records and all VA and identified private treatment records have been obtained and associated with the claims file.  In March 2009 there was a formal finding of unavailability of the service treatment records covering the Veteran's National Guard service from 1991 through 1994.  Neither the Veteran nor his attorney have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error). 

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the duty to notify and the duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

I. Increased Rating

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file and in Virtual VA (i.e., VA's electronic data storage system), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, in respect to the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 



A. Rating Schedule

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to receive a staged rating; that is, be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected degenerative disc disease of the thoracolumbar spine has been assigned a 10 percent rating.  Consequently, the focus is on those criteria that would afford a rating in excess of 10 percent. 

The Veteran's service-connected degenerative disc disease of the thoracolumbar spine is rated under Diagnostic Code 5237 (for lumbosacral strain).  Lumbosacral strain is rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), and intervertebral disc syndrome is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The Veteran will be rated under whichever is more favorable.  38 C.F.R. § 4.71a, Codes 5237, 5243. 
Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion for the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or where there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  And a 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 

There are several notes following the General Rating Formula criteria, which provide: (1) Associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  (2) For purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of the thoracolumbar spine is 240 degrees.  (3) In exceptional cases, an examiner may state that, because of age, range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  (5) For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  

Under Diagnostic Code 5243, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent evaluation is assigned with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  A 40 percent evaluation contemplates incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months. A 60 percent evaluation contemplates incapacitating episodes having a total duration of at least six weeks during the past twelve months.   An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bedrest prescribed by a physician and treatment by a physician.  Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

On April 2008 VA examination, the Veteran complained of constant, daily lower back pain (described as severe) and soreness, as well as decreased range of motion, stiffness, weakness, and spasms.  He reported he had weekly severe flare-ups of his back disability, lasting hours, and alleviated by staying in bed until it resolves.  He used no devices or aids to ambulate.  On physical examination, the Veteran's gait was normal.  There was no evidence of abnormal spinal curvatures.  Range of motion studies revealed the following: flexion from 0 to 90 degrees (with pain beginning at 30 degrees); extension from 0 to 30 degrees (with pain throughout range of motion testing); bilateral lateral flexion from 0 to 30 degrees (with pain throughout range of motion testing); and bilateral lateral rotation from 0 to 30 degrees (with pain throughout range of motion testing).  There was objective evidence of pain after repetitive use but no additional loss of motion on repetitive motion testing.  There was no evidence of thoracic weakness, tenderness, guarding, atrophy, or spasm.  Lumbosacral spine X-rays revealed L5-S1 spondylolisthesis with bilateral L5 spondylolysis and associative findings of degenerative disc disease at that level.  The diagnosis was degenerative spondylolisthesis of L5-S1 with associated low back pain. 

September 2009 private treatment records note the Veteran's complaint of neck and back pain (rated an eight on a scale to ten) never completely relieved by pain medicine. 

On January 2012 VA examination, the Veteran reported he takes pain medication for his back disability.  He also reported that he has flare-ups of his thoracolumbar spine disability during which he cannot sit for more than a few minutes and has to keep moving.  He denied the use of any assistive devices to aid with locomotion.  On physical examination, range of motion studies revealed the following: flexion to 90 degrees (with pain beginning at 70 degrees); extension to 30 degrees (without pain on motion); bilateral lateral flexion to 30 degrees (without pain on motion); and bilateral lateral rotation to 30 degrees (without pain on motion).  The Veteran had no additional limitation of range of motion of the thoracolumbar spine following repetitive range of motion testing.  It was noted he had no functional loss and/or functional impairment of the thoracolumbar spine.  The diagnosis was lumbar strain.  The examiner noted that the Veteran was retired.  It was opined that he has mild to moderate impairment of his thoracolumbar spine.  Given that his skill is in heavy equipment, it is difficult for the Veteran to be gainfully employed in an active setting.  However, the examiner further stated he could envision gainful employment for the Veteran in an inactive supervisory role if he can find one. 

On August 2015 VA examination, the Veteran reported flare-ups of the thoracolumbar spine resulting in increased pain.  Other functional loss noted by the Veteran included stiffness and limited range of motion.  On physical examination, range of motion studies revealed the following: flexion to 60 degrees; extension to 0 degrees; bilateral lateral flexion to 20 degrees; and bilateral lateral rotation to 20 degrees.  There was no additional loss of function or range of motion after repetitive use testing.  The was evidence of pain on weight bearing but not objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine.  In regards to whether pain, weakness, fatigability, or incoordination significantly limited function ability with flare-ups the VA examiner was unable to comment without resort to mere speculation.  This was noted to be the result of insufficient medical evidence upon which to base such an opinion.  There was no guarding or muscle spasm.  The Veteran's back pain was noted to interfere with prolonged sitting, standing, or bending.  The VA examiner did not find evidence of ankylosis.  The Veteran was reported to have intervertebral disc syndrome but no incapacitating episodes in the last 12 months.  It was indicated that the Veteran did not use an assistive device.  The Veteran back condition was observed to impact his ability to work through an inability to bend or twist and a need to avoid prolong sitting, standing, or walking.  The VA examiner further noted that the condition "limits this veteran from obtaining and maintaining gainful employment in a strenuous/physical and sedentary occupational setting.  Tasks such as lifting, bending, twisting, pulling or pushing or prolonged sitting become problematic as these tasks aggravate back pain.  Sit down negligible weight work tasks can be performed."

Also included in the claims file is a Social Security determination of disability and associated records.  The Social Security Administration found the Veteran entitled to disability benefits noting that he has the "medically determinable 'severe' impairments of diabetes mellitus, peripheral neuropathy, coronary artery disease (post myocardial infarction and four-vessel bypass), degenerative disc disease of the lumbar spine, and degenerative joint disease of the cervical spine, left shoulder, and left knee, which have more than a minimal effect on his ability to engage in work activity."  The Disability Determination and Transmittal listed the Veteran's primary diagnosis as disorders of back.  

Based on the evidence above, the Board finds the Veteran's degenerative disc disease of the thoracolumbar spine warrants a rating of 20 percent as of August 25, 2015.  Prior to that date the Veteran's degenerative disc disease of the thoracolumbar spine was not of (or approximated) such nature and gravity as to warrant a rating in excess of 10 percent.  

Prior to August 2015, thoracolumbar forward flexion was consistently no less than 90 degrees (even with consideration of range of motion with pain and after repetitive range of motion testing), and the combined ranges of motion consistently exceeded 120 degrees.  Additional factors that could provide a basis for an increase have also been considered.  However, it is not shown that the functional impairments reported, pain, flare-ups of pain, stiffness, weakness, and spasms result in motion limited to such an extent that a rating in excess of 10 percent is warranted.  38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca, 8 Vet. App. at 205.  Moreover, while the Veteran reports that flare-ups of pain sometimes leave him bed ridden only such incapacitating episodes prescribed by a physician and requiring treatment by a physician warrant a rating under the schedular criteria.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  There was also no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.  Significantly, examination has found no increase in impairment of function with repetitive testing (i.e., on use).  Consequently, prior to August 2015 the next higher (20 percent) rating is not warranted under the General Rating Formula.  Furthermore, there was no evidence that the spine was ankylosed.

The August 2015 VA examination revealed thoracolumbar forward flexion limited to 60 degrees.  Therefore, the Board finds a rating of 20 percent is warrant as the forward flexion is greater than 30 degrees but not greater than 60 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  A rating in excess of 20 percent is not warranted as the evidence of record does not support a finding that the Veteran suffers from ankylosis of either the entire thoracolumbar spine or entire spine.  The Board acknowledges that upon examination in August 2015 the Veteran's extension was limited to zero degrees of motion.  Nevertheless, the VA examiner reported there was no ankylosis of the spine.  The Board is persuaded by this finding that the Veteran's extension is not fixed in a neutral position as required for a finding of ankylosis.  Id, Note (5).  Furthermore, the August 2015 VA examiner indicated the Veteran has not suffered any incapacitating episodes in the last 12 months.  Therefore, a rating of 20 percent, but no greater, is warranted as of August 25, 2015 for degenerative disc disease of the thoracolumbar spine.

The Board notes the Veteran's complains of pain radiating down into his knees. Such complaints are associated with his claim for service connection for neuropathy, and are addressed in the remand portion of the decision below.  There is no evidence of any further neurologic disability related to the Veteran's service-connected thoracolumbar spine disability.  

B. Extraschedular Consideration

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is, thus, found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

Regarding the Veteran's service-connected thoracolumbar spine disability, under Thun, the initial step in a determination as to whether there should be referral for extraschedular consideration is a comparison between the levels of symptoms shown with the schedular criteria for rating the disability.  Here, the schedular rating contemplated the symptoms shown and the associated functional limitations the Veteran and VA examiners have described.  The noted manifestations of the Veteran's thoracolumbar spine disability (pain, flare-ups of pain, loss of motion, stiffness, weakness, and spasms) are encompassed by the schedular criteria.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the back provide for ratings based on limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (providing ratings on the basis of ankylosis and limited flexion and extension).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased, or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, to include pain, flare-ups of pain, loss of motion, stiffness, weakness, and spasms.

The Veteran also reports that at time he needs to remain in bed to relieve pain associated with his back.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes defines an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  This shows a specific policy decision that incapacity needs to meet certain criteria before a compensable rating is warranted.  It is not that the Veteran's flare-ups of pain relieved by staying in bed are not contemplated by the Rating Schedule it is that they do not meet the criteria for what is considered compensable.  Consequently, those criteria are not inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, referral for consideration of an extraschedular rating is not warranted.


ORDER

Prior to August 25, 2015, an evaluation in excess of 10 percent for degenerative disc disease of the thoracolumbar spine is denied.

As of August 25, 2015, an evaluation of 20 percent, but no greater, for degenerative disc disease of the thoracolumbar spine is granted.



REMAND

The Veteran also claims entitlement to peripheral neuropathy of the bilateral lower extremities as secondary to his service-connected degenerative disc disease of the thoracolumbar spine.  The Veteran was provided a VA examination in May 2012.  Following examination, the VA examiner opined the "Veteran's neuropathy is secondary to diabetes and not his thoracolumbar spine disability."  As a rational was not provided for this opinion further clarification was sought.  In March 2013, the same VA examination provided a rational for her opinion noting the Veteran's negative straight leg raises and other diagnostic tests as well as the fact that pain, numbness, and tingling in the extremities is a common finding in diabetics.  

However, the issue of whether the spinal disability aggravated peripheral neuropathy was not addressed by either opinion.  A year later, in March 2014, in an attempt to address this issue a different VA examiner stated 

[a]s he has had poorly controlled diabetes for many years, diabetic neuropathy is a certainty.  Furthermore, the numbness in his hands [is] part of the neuropathy and certainly cannot be attributed to the back in any fashion.  It is my opinion that the diabetic neuropathy is the primary neurological problem, and would aggravate any neurological symptoms from his back.  Anything further would be mere speculation.

First, the Board notes that even if diabetic neuropathy is the primary neurological problem it does not foreclose neurologic problems being caused by the back.  Second, the statement that diabetic neuropathy "would aggravate any neurological symptoms from his back" suggests there may be such neurological symptoms.  Finally, if it is not possible to discuss the issue further without resorting to mere speculation more detail must be provided as to why this is so.  

Therefore, the Board finds it necessary that the VA examiner provide an addendum opinion addressing whether the Veteran's service-connected degenerative disc disease of the thoracolumbar spine aggravated his peripheral neuropathy.  If an opinion cannot be made without resort to mere speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision"); see also 38 C.F.R. § 4.2 (2015) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  

With regard to the issue of entitlement to a TDIU, the Board finds that this claim is inextricably intertwined with the Veteran's pending claim for service connection for peripheral neuropathy of the bilateral lower extremities, as the resolution of that issue might have bearing upon the Veteran's claim for a TDIU.  The appropriate remedy where a pending claim is inextricably intertwined with claim currently on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the provider of the March 2014 addendum opinion, so that a further addendum opinion can be provided.  If unavailable, the claims file should be forwarded to another VA examiner.  If it is determined an additional examination of the Veteran is necessary, one is to be arranged.  The entire claims file must be reviewed by the examiner in conjunction with the examination. 

The examiner is requested to address the following:

Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's peripheral neuropathy has been aggravated beyond its normal progression by his service-connected degenerative disc disease of the thoracolumbar spine.  

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The examiner is requested to provide a complete rationale for any opinion expressed based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence. If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



___________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


